DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 08, 2022 has been entered.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted 
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ropers et al. (hereinafter “Ropers”) (US 2005/0211111 A1).

an extrusion chamber chute (32) comprising a first side (see fig. 1, which shows one side of the press) and a second side (fig. 13) opposite to the first side;
a single strapping storage and dispensing assembly (22) positioned only on the first side of the extrusion chamber chute (fig. 1);
said strapping storage and dispensing assembly (22) comprising at least one storage and dispensing unit (see fig. 1, which shows three units) for storage and dispensing of strapping for bale tying; and
a single bale strapping insertion assembly (24, i.e. inserting strap by feeding) positioned only on the first side of the extrusion chamber chute with said strapping storage and dispensing assembly (see fig. 1);
wherein said strapping storage and dispensing assembly (24) is configured to dispense strapping material to said bale strapping insertion assembly only from said first side of the extrusion chamber chute (see fig. 1), and
wherein no strapping material is dispensed from the second opposite side (see fig. 13 and para. 32) .
As for the limitation, “for baling cotton gin trash and other biomass feedstock”, it is viewed as functional or intended use limitations. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be 
Regarding claim 2, the baling press of claim 1 wherein said storage and dispensing unit (22) is free standing (on the ground) (fig. 1).
Regarding claim 3, the baling press of claim 1 wherein said storage and dispensing unit (22) comprises a base (see a bottom plate that contact the ground).
Regarding claim 5, the baling press of claim 1 wherein said storage and dispensing unit (22) comprises at least two spacer elements (see circular plates in fig. 1) for separating and supporting at least three strapping spools (see fig. 1, which shows three spools).
Regarding claim 8, the baling press of claim 1 wherein said storage and dispensing unit (22) comprises a strapping material support post (see a rectangular vertical post in fig. 1) and spacer elements (see large circular plates in fig. 1). 

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2007/0157825 A1).
Regarding claim 1, Miller discloses a baling press (1) comprising:
an extrusion chamber chute (10) comprising a first side (i.e. a top side), and a second side (i.e. a bottom side) opposite to the first side (fig. 1);

said strapping storage and dispensing assembly (47-48) comprising at least one storage and dispensing unit (see fig. 1, references # 47-48) for storage and dispensing of strapping for bale tying; and
a single bale strapping insertion assembly (46) positioned only on the first side of the extrusion chamber chute with said strapping storage and dispensing assembly (see fig. 1);
wherein said strapping storage and dispensing assembly (47-48) is configured to dispense strapping material to said bale strapping insertion assembly only from said first side of the extrusion chamber chute (see fig. 1), and
wherein no strapping material is dispensed from the second opposite side (see fig. 1).
As for the limitation, “for baling cotton gin trash and other biomass feedstock”, it is viewed as functional or intended use limitations. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim”. In this case, the limitations above do not add any structural limitations to the claim and Miller discloses all the structural limitations as set forth above. Additionally, while not disclosed, the baling press of Miller is capable of being used for performing the function or intended use of baling cotton gin trash and other biomass feedstock as claimed.
Regarding claim 2, the baling press of claim 1 wherein said storage and dispensing unit (47-48) is free standing (see fig. 1, it is freestanding on a feed tube (12)).

Regarding claim 4, the baling press of claim 1, wherein said extrusion chamber chute comprises a first side wall (25) and a second side wall (26) opposite the first side wall (fig. 3) and wherein said storage and dispensing unit is affixed (i.e. the unit (47-48) is indirectly affixed to the first sidewall via a feed tube (12), see fig. 1) to the first side wall of said extrusion chamber chute baling press.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the last Office action for any teaching or matter specifically challenged in the argument.
With regard to the Ropers et al. (hereinafter “Ropers”) (US 2005/0211111 A1) being used in the rejection above, this reference was applied to a rejection of the claims in the Non-Final rejection mailed in November 13, 2020. After further consideration, the Examiner continue to use this reference because the claim does not define this is a type of baling press including a plunger. The area (32) is considered as the extrusion chamber chute because it is surrounded by both sidewalls, an upper platen (14) and a bottom conveying unit.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        February 25, 2022